Case 6:17-cv-00448-MC    Document 80-1        Filed 01/04/19    Page 1 of 23




     An Evaluation of the Declaration of Kevin E. Cahill, Ph.D.

                                   by

                       Debra Jones Ringold, Ph.D.
                         Professor of Marketing
        Dean Emeritus and JELD-WEN Professor of Free Enterprise
                Atkinson Graduate School of Management
                         Willamette University

                            In the Matter of


                        JENNIFER JOY FREYD,

                               Plaintiff,

                                  vs.

 UNIVERSITY OF OREGON,MICHAEL H. SCHILL and HAL SADOFSKY,

                              Defendants.


                              Submitted

                            January 3, 2019




                                                                     Ex. A, Page 1 of 23
                              Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
       Case 6:17-cv-00448-MC         Document 80-1        Filed 01/04/19        Page 2 of 23




                               Education, Experience, and Expertise

I am Professor of Marketing in, and Dean Emeritus and JELD-WEN Chair of Free Enterprise of,

the Atkinson Graduate School of Management, Willamette University. I have been a member of

the faculty of the Atkinson School since 1994 and have served as Associate Dean. Prior to

joining the Atkinson faculty, I was Associate Professor of Marketing at the University of

Baltimore and Assistant Professor of Marketing at the American University. As a discipline,

marketing is now a highly quantitative field and is often characterized as an evidenced-based

decision-making science relying heavily on data and its statistical analysis.

       I earned a B.A. in zoology from Texas Tech University, an M.B.A. in marketing from

Southern Illinois University, and a Ph.D. in marketing and statistics from the University of

Maryland. My academic research has focused on commercial speech and its regulation. I am a

recognized expert in survey research and content analysis and the statistical analysis thereof.

       I have published six peer reviewed journal and conference articles involving experiments,

one peer reviewed journal and one conference article based on public opinion polling, and three

peer reviewed journal articles based on three national surveys. Two of these studies have been

reprinted in other compendia. I have published seven peer reviewed journal and conference

articles based on content analyses. My scholarship is widely cited and has been honored as both

a finalist for, and the recipient of, the Thomas C. Kinnear/Journal ofPublic Policy and

Marketing Award for excellence in research.

       I am routinely called upon by the editors of the Journal ofConsumer Affairs, Journal of

Public Policy and Marketing, and Journal ofAdvertising to serve as an evaluator of studies that

rely on experiments, surveys, and/or content analyses. Peer review in this context is comprised




                                                                                  Ex. A, Page 2 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
       Case 6:17-cv-00448-MC         Document 80-1       Filed 01/04/19      Page 3 of 23




not only of an evaluation ofthe design employed and its implementation, but is also focused on

the quality of the statistical analyses associated with the hypotheses examined in the manuscript.

        In my capacity as principal investigator, I performed two comprehensive national surveys

for the American Society of Health-System Pharmacists. I served as a member ofthe U.S.

Census Advisory Committee. I served as a survey research expert for the Canadian Broadcasting

Corporation and the U.S. Food and Drug Administration. I served as a social science method

expert for the Anheuser-Busch Companies, Inc. In my capacity as principal investigator, I

performed an extensive content analysis for the Bureau of Economics of the Federal Trade

Commission. In each of these roles, I served as a method expert as well as an evaluator/designer

of statistical methods.

       I have taught marketing research, marketing communications, marketing, and marketing

strategy to undergraduates, M.B.A. students, and/or practicing managers for more than twenty-

five years. In my graduate-level marketing research course, I teach design and implementation

of social science methodology, including statistics. I am a member of the American Marketing

Association, Association for Consumer Research, and American Academy of Advertising. I

served as chairperson of the Board of Directors of the American Marketing Association and I

completed a term on the Board of Trustees ofthe American Marketing Association Foundation.

       I have served on the editorial board ofthe Journal ofPublic Policy and Marketing since

1991 and became Associate Editor in 2006. I completed seven years of service on the editorial

board of the Journal ofAdvertising and resumed that position three years ago. I was recently

invited to join the editorial board of the Journal ofConsumer Affairs. I am also an ad hoc

reviewer for the Journal ofMarketing, Psychology and Marketing, and the Journal ofConsumer




                                                                                  Ex. A, Page 3 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
       Case 6:17-cv-00448-MC         Document 80-1        Filed 01/04/19     Page 4 of 23




Policy. In all cases, I am asked to serve as an expert in research design and execution including

statistical analysis.

        In the conduct of my work as a scholar, teacher, and consultant, I rely on well accepted

principles and theories in marketing, economics, and consumer behavior. I also rely upon

properly designed and well executed empirical research to inform my opinions. A copy of my

curriculum vita is provided in Appendix 1.

                                        Scope of Work

I have been retained by counsel for the University of Oregon. I have been asked to evaluate the

declaration of Kevin E. Cahill, Ph.D. entitled "...In Support of Plaintiffs Opposition to

Defendant's Motion for Summary Judgment" [Case No.: 6:17-cv-00448-MC].

       In preparing my evaluation, I have read Dr. Cahill's report, Cahill-related material in

"Defendants University of Oregon and Sadofsky's Motion for Summary Judgment"[CV.6:17-

cv-448-MC] of which there is none, and Cahill-related material in "Plaintiffs Opposition to

Defendants' Motion for Summary Judgment"[Case No.: 6:17-cv-00448-MC] at pages 17, 28,

40, 41, and 44, in that order.

                                             Findings

Multiple regression is a statistical method for analyzing the association between a dependent

variable and some set of independent (i.e., predictor or explanatory) variables. Models estimate

a functional equation relating the variables and estimate the strength of association between

them. According to the "Reference Guide on Multiple Regression" in the Reference Manual on

Scientific Evidence, Third Edition (Rubinfeld 2011, p. 311-317), one can expect an expert report

relying on multiple regression to include(1)the theory, and resultant hypotheses, examined by

the model; (2)a justification of the research question examined by the report; (3) a rationale for




                                                                                  Ex. A, Page 4 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
       Case 6:17-cv-00448-MC          Document 80-1       Filed 01/04/19      Page 5 of 23




the choice ofthe dependent variable and its operationalization; (4) a rationale for the choice of

each independent variable and its operationalization; (5) a description and justification of the

functional form of the multiple regression model used; and (6) a discussion of why multiple

regression is the most suitable method by which to explore the research question. Dr. Cahill

provides none of this customary detail. Similarly, Dr. Cahill does not enumerate the limitations

of his analysis. Regression allows us to examine relationships (i.e., associations) among a set of

variables. If relationships are consistent with theory-driven hypotheses, it is but one step in the

process of making a causal case. Relationships alone are not sufficient to demonstrate causality

and many times spurious relationships are inadvertently interpreted as causal in nature. So, we

often say that correlation is a necessary but not sufficient part of making a causal case.


       In the present circumstances, it is quite possible that gender and retention raises are

spuriously correlated. That is, gender and retention raises, while appearing to be associated, may

actually be causally related to a common third variable professorial performance sufficiently

attractive to motivate serious pursuit by an institution other than the University of Oregon. Dr.

Cahill has chosen not to examine the conditions under which retention raise negotiations are

triggered and consummated and thus, he has not ruled out what could be the spurious nature of

the relationship he reports.


       Dr. Cahill states that he was provided "...information on salaries, position, years in rank,

and retention raises, for faculty in the University of Oregon psychology department from 2007

through 2017..." and "...asked to examine whether gender differences exist with respect to the

salaries of full professors, and the degree to which any observed differences can be attributed to




                                                                                   Ex. A, Page 5 of 23
                                            Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC          Document 80-1        Filed 01/04/19      Page 6 of 23




retention raises..."(p. 1). In order to properly evaluate the implementation of his model, we

need to know answers to the following eight sets of questions.


       How was the University salary data compiled? One would want to know whether the

       salary data in this model consistently makes "apples to apples" comparisons across the

       relevant University of Oregon psychology faculty for the years 2007-2017. The salary

       variable used should have been a strictly interpreted operationalization of"base salary."

       Why were endowed chair funds treated as base salary for Nick Allen, Phil Fisher, and

       Ulrich Mayr? Chair funds are not base salary; they are chair funds. They augment a

       chaired professor's base salary.

   2. Why was the study conducted exclusively with full professors? If gender and salary are

       causally related in the University of Oregon psychology department, one would expect to

       see this relationship in the Assistant Professor and Associate Professor ranks as well.

       Retention raises are likely rare in the Assistant and Associate ranks, but in my experience

       gender discrimination operates at a departmental rather than at the rank level, so taking a

       look at faculty salaries for the entire department seems obvious. An analysis of the entire

       psychology faculty's salaries by gender taking into account rank, date of hire, and other

       descriptive characteristics for the relevant period should have been undertaken.

   3. The operating definition of the study population is not provided so we cannot judge its

       appropriateness. It should provide(and justify) strict criteria for including/excluding

       each element (i.e., any full professor), the extent (i.e., in the U of O psychology

       department), and the time period (i.e., from 2007 through 2017). We need to see how

       each full professor meets the criteria operationalizing the population definition.

       Otherwise, we cannot assure ourselves that individuals were included in, or excluded




                                                                                   Ex. A, Page 6 of 23
                                            Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
    Case 6:17-cv-00448-MC          Document 80-1        Filed 01/04/19     Page 7 of 23




   from, the analysis in an objective, fair manner. This is particularly important when

    working with very small populations such as this one. With numbers this small, the

   inclusion/exclusion of even one individual could have a material impact on the results

   and thus, clear operating criteria and transparent categorization of each possible full

   professor is important. Thus, we need to know why particular members of the

   professorial faculty were included in or excluded from the analysis. Paul Slovic, Don

   Tucker, and Kimberly Espy were excluded. Why?

4. The very small size of the study population raises additional concerns. Multiple

   regression models require minimum numbers of observations, especially when

   observations are provided, as they are here, by what is essentially an extremely small

   panel. A panel is a group of people (e.g., full professors in University of Oregon

   psychology department) that remains constituted over time (e.g., 2007 to 2017)from

   which measurements of the same variables (e.g., salaries, years in rank) are repeatedly

   taken at some regular interval (e.g., annually). Since the Cahill report does not disclose

   the number of observations used to build his unspecified model, we cannot know whether

   the model is adequately constructed.

5. Why was "years in rank" chosen as an explanatory variable? This "time in grade"

   variable has little, if anything, to do with the nature or quality of the work one does over

   the course of a professorial career. In fact, many critics of academic tenure assert that it

   protects declining productivity over the course of a professorial career. If years in rank

   was included as a proxy for the nature and quality of the contributions to the University

   made by each member of the faculty, why not use actual performance measures instead?

   While universities, and even departments within universities, differ on the significance




                                                                                Ex. A, Page 7 of 23
                                         Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
   Case 6:17-cv-00448-MC         Document 80-1        Filed 01/04/19     Page 8 of 23




    attached to various aspects ofteaching, research, and service, models could include some

   combination of indicators of productivity such as number of publications in each tier;

   impact of publications; grant, departmental, university and/or disciplinary administrative

   service; grant funding achieved; number of students supervised and in what roles;

   teaching evaluations; and the like. Why use a proxy variable when meaningful direct

   variables are available? Moreover, years in rank can have less to do with relative salaries

   than year of hire(and prevailing salaries at that time) and annual, uniform cost ofliving,

   etc. raises given to faculty over the relevant period. While Dr. Cahill states that "time

   trends" were taken into account, we can't tell what that actually means.

6. We need to know: what exactly a retention raise is in this setting; what triggers the

   typically idiosyncratic negotiation that follows; what are the performance characteristics

   of those who have earned retention raises; and how are the University's interests served

   by such raises? If retention raises are based on valuable contributions to the University,

   i.e., various operationalizations oftype, quality, and quantity ofteaching, type, quality,

   and quantity of research, and type, quality, and quantity of administrative service, then

   inclusion of performance measures in the model would be redundant of retention raises

   but more clearly operationalized. One could also include competing employment offers

   or other indicators of pursuit in such a model. The real issue here is whether retention

   raises are based on the nature/quality/quantity of work performed by particular members

   ofthe faculty and the interest their work at the University of Oregon engenders on the

   part of competing institutions.

7. Why are the salary numbers measured as of November 1 for years 2007 to 2015 and

   Januaryl for years 2016 and 2017?




                                                                              Ex. A, Page 8 of 23
                                       Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
        Case 6:17-cv-00448-MC                 Document 80-1           Filed 01/04/19         Page 9 of 23




     8. Why were the years 2007 to 2017 chosen? Would a longer or shorter time-series

          produce different results?


Given that "...when retention raises were included in the regression model, the indicator for

having received a retention raise was highly statistically significant(p=0.000) and gender no

longer was a statistically-significant determinant of full professor salaries"(p. 2), Dr. Cahill

should have examined the factors that explain the awarding of retention raises.


                                                    Conclusion


Dr. Cahill has pursued the wrong research question. Moreover, he failed to fully disclose his

model specification and its limitations as suggested in "Reference Guide on Multiple

Regression" in Reference Manual on Scientific Evidence, Third Edition (Rubinfeld 2011, p. 311-

317) and customary disclosure expectations of scientific journals and professional societies.'

Even if Dr. Cahill had addressed the relevant research question, he has chosen not to provide the

methodological detail necessary to evaluate the usefulness (i.e., validity, reliability) of his

findings. Thus, his report has no probative value in understanding compensation of full

professors in the University of Oregon department of psychology.




 Dr. Cahill is President-Elect, National Association of Forensic Economics(NAFE). In its "Statement of Ethical
Principles and Principles of Professional Practice," NAFE states, "Practitioners of forensic economics should stand
ready to provide sufficient detail to allow replication of all numerical calculations, with reasonable effort, by other
competent forensic economics experts, and be prepared to provide sufficient disclosure of sources of information
and assumptions underpinning their opinions to make them understandable to others"(http://www.nafe.net/Ethics).




                                                                                            Ex. A, Page 9 of 23
                                                     Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
Case 6:17-cv-00448-MC   Document 80-1     Filed 01/04/19      Page 10 of 23




                            Appendix 1




                                                                  Ex. A, Page 10 of 23
                            Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC          Document 80-1        Filed 01/04/19      Page 11 of 23



                                       DEBRA J. RINGOLD

                                      2616 NW Lupine Place
                                  Corvallis, Oregon 97330-3537
                                      541-752-1058(phone)
                                        541-752-1160(fax)


PROFESSIONAL OBJECTIVE

To make a significant contribution to marketing thought and practice through teaching, research,
and service

Primary Teaching Interests: marketing research, marketing and public policy, marketing
management, marketing communications, strategic marketing for nonprofit organizations

Primary Research Interests: economics ofinformation, regulation ofcommercial speech

Primary Service Interests: education, professional, and social service organizations


ACADEMIC BACKGROUND

Doctor ofPhilosophy:          University of Maryland-College Park, 1986
                              Major Area: Marketing
                              Minor Areas: Statistics,
                                             Applied Developmental Psychology(CAPS)

                              Dissertation: Consumer Response to Reductions in Freedom

                              Selected Coursework: Seminar in Consumer Behavior
                                                   Seminar in Marketing and Public Policy
                                                   Seminar in Industrial Marketing
                                                   Seminar in Causal Modeling
                                                   Multivariate Statistics I and II
                                                   Advanced Regression Analysis
                                                   Nonparametric Statistics
                                                   Marketing Research Methods
                                                   Business Research Methodology

Master of Business Administration:    Southern Illinois University, 1979
                                      Major: Marketing
                                      Minor: Management

Bachelor of Arts:                     Texas Tech University, 1977
                                      Major: Zoology
                                      Minor: Chemistry




                                                                                  Ex. A, Page 11 of 23
                                            Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
     Case 6:17-cv-00448-MC       Document 80-1         Filed 01/04/19      Page 12 of 23



PROFESSIONAL EXPERIENCE

Academic Employment:

July 2018 to present
JELD WEN Professor of Free Enterprise
Dean Emeritus
Willamette University
900 State Street
Salem, Oregon 97301

January 2008 to June 2018
Dean and JELD WEN Professor of Free Enterprise
Atkinson Graduate School of Management
Willamette University
900 State Street
Salem, Oregon 97301

January 2007 to December 2007
Interim Dean
Atkinson Graduate School of Management
Willamette University
900 State Street
Salem, Oregon 97301

August 2002 to May 2005
Associate Dean
Atkinson Graduate School of Management
Willamette University
900 State Street
Salem, Oregon 97301

September 1997 to present
Professor of Marketing
Atkinson Graduate School of Management
Willamette University
900 State Street
Salem, Oregon 97301

September 1994 to August 1997
Associate Professor of Marketing
Atkinson Graduate School of Management
Willamette University
900 State Street
Salem, Oregon 97301




                                                                               Ex. A, Page 12 of 23
                                         Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC         Document 80-1        Filed 01/04/19      Page 13 of 23



April 1992 to August 1994
Associate Professor of Marketing
Robert G. Merrick School of Business(RGMSB)
University of Baltimore
1420 North Charles Street
Baltimore, Maryland 21201

September 1988 to March 1992
Assistant Professor of Marketing
Robert G. Merrick School of Business
University of Baltimore
1420 North Charles Street
Baltimore, Maryland 21201

September 1986 to August 1988
Assistant Professor of Marketing
Kogod College of Business Administration(KCBA)
The American University
Washington, D.C. 20016

September 1985 to August 1986
Instructor, Marketing Research Methods
Instructor, Principles of Marketing
Kogod College of Business Administration
The American University
Washington, D.C. 20016

August 1983 to May1985
Instructor, Marketing Research Methods
[Course Coordinator, Fall 1984]
College of Business and Management
University of Maryland
College Park, Maryland 20742

August 1984 to January 1985
Research Assistant to
Samuel Kotz, Professor of Statistics
College of Business and Management
University of Maryland
College Park, Maryland 20742

June 1982 to May1983
Instructor, Marketing Principles and Organization
University College
University of Maryland
College Park, Maryland 20742




                                                                                 Ex. A, Page 13 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC          Document 80-1       Filed 01/04/19      Page 14 of 23


August 1982 to May1983
Teaching Assistant, Marketing Principles and Organization
College of Business and Management
University of Maryland
College Park, Maryland 20742


Public Sector Employment:

June 1983 to January 1984
Evaluation Research Assistant
Office ofImpact Evaluation
Bureau of Consumer Protection
Federal Trade Commission
Washington, D.C. 20580

July1979 to August 1982
Assistant to Director/Assistant Director
The Maryland Student Union
University of Maryland
College Park, Maryland 20742

July1977 to June 1979
Program Advisor
The University Center
Southern Illinois University
Edwardsville, Illinois 62025


Selected Clients:

Consultant
Anheuser-Busch Companies, Inc.
One Busch Place
St. Louis, Missouri 63118

Consultant
Division of Market Studies
Food and Drug Administration
College Park, Maryland 20740

Consultant
Canadian Broadcasting Corporation
P.O. Box 8478
Ottawa, Ontario
CANADA K1G 3J5




                                                                                 Ex. A, Page 14 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC         Document 80-1       Filed 01/04/19      Page 15 of 23



Consultant
Hewlett-Packard Company
1070 NE Circle Boulevard
Corvallis, Oregon 97330

Consultant
State Farm Insurance Companies
Pacific Northwest Region
1000 Wilmington Drive
DuPont, Washington 98327

Consultant
Bureau of Economics, Division of Consumer Protection
Federal Trade Commission
Sixth and Pennsylvania, NW
Washington, D.C. 20580


RESEARCH

Peer Reviewed Publications:

Mitra, A., M. Hastak, D.J. Ringold, and A.S. Levy(2019),"Consumer Skepticism of Claims in
Food Ads Versus on Food Labels: An Exploration of Differences and Antecedents," Journal of
Consumer Affairs, forthcoming.

Ringold, D.J.(2016),"Assumptions about Consumers, Producers, and Regulators: What They Tell
Us about Ourselves," Journal ofthe Association for Consumer Research, 1 (3), 341-354.

Maltz, E., G.F. Thompson, and D.J. Ringold (2011),"Assessing and Maximizing Corporate
Social Initiatives: A Strategic View of Corporate Social Responsibility," Journal of Public
Affairs, 11 (1), 384-395.

Ringold, D.J.(2008),"Le Mieux Est L'ennemi Du Bien," Journal of Public Policy and Marketing,
27(2), 197-201.

Ringold, D.J.(2008)"Responsibility and Brand Advertising in the Alcohol Beverage Market: The
Modeling of Nonnative Drinking Behavior," Journal of Advertising, 37(1), 127-141.

Ringold, D.J. and B. Weitz(2007),"The American Marketing Association Definition of
Marketing: Moving from Lagging to Leading Indicator," Journal of Public Policy and
Marketing, 26 (2), 251-260.

Ringold, D.J.(2006),"The Morality of Markets, Marketing, and the Corporate Purpose," in Does
Marketing Need Reform?, Jagdish N. Sheth and Rajendra S. Sisodia, eds., Armonk, NY: M.E.
Sharpe, 64-68.

Ringold, D.J.(2005),"Vulnerability in the Marketplace: Concepts, Caveats, and Possible
Solutions," Journal of Macromarketing, 25 (2), 202-214.


                                                                                Ex. A, Page 15 of 23
                                          Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC          Document 80-1       Filed 01/04/19      Page 16 of 23




Ringold, D.J.(2002),"Boomerang Effects In Response to Public Health Interventions: Some
Unintended Consequences in the Alcoholic Beverage Market," Journal of Consumer Policy, 25(1),
27-63.

Pappalardo, J.K. and D.J. Ringold (2000),"Regulating Commercial Speech in a Dynamic
Environment: Forty Years of Margarine and Oil Advertising Before the NLEA," Journal ofPublic
Policy and Marketing, 19(1), 74-92.

Mitra, A., M. Hastak, G.T. Ford, and D.J. Ringold (1999),"Can the Educationally Disadvantaged
Interpret the FDA-Mandated Nutrition Facts Panel in the Presence of an Implied Health Claim?"
Journal ofPublic Policy and Marketing, 18 (1), 106-117.

Ringold, D.J.(1998),"A Comment on the Pontifical Council for Social Communications'Ethics in
Advertising," Journal of Public Policy and Marketing, 17(2), 332-335.

Ford, G.T., M. Hastak, A. Mitra, and D.J. Ringold (1996)"Can Consumers Interpret Nutrition
Information in the Presence of a Health Claim? A Laboratory Investigation," Journal of Public
Policy and Marketing, 15 (1), 16-27.

Ringold, D.J.(1995), "Social Criticisms of Target Marketing: Process or Product?" American
Behavioral Scientist, 38(4), 578-592. Reprinted in Ronald Paul Hill, editor, Marketing and
Consumer Behavior Research in the Public Interest, Thousand Oaks, California: Sage Publications,
Inc.(1996).

Calfee, J.E. and D.J. Ringold (1994),"The Seventy Percent Majority: Enduring Consumer Beliefs
About Advertising," Journal ofPublic Policy and Marketing, 13 (2), 228-238. Reprinted in Allison
P. Zabriskie, editor, Advertising Law Anthology, 18 (1), Arlington, Virginia: International Library
Law Book Publishers(1995).

Mazis, M.B., D.J. Ringold, E.S. Perry, and D.W. Denman (1992),"Perceived Age and
Attractiveness of Models in Cigarette Advertising," Journal of Marketing, 56(January), 22-37.

Calfee, J.E. and D.J. Ringold (1992),"The Cigarette Advertising Controversy: Assumptions About
Consumers, Regulation, and Scientific Debate," Advances in Consumer Research, 19, Provo, UT:
Association for Consumer Research, 557-562.

Ringold, D.J.(1991),"Consumer Response to Product Withdrawal: Psychological Reactance and
Subsequent Product Choice," in Advances in Marketing and Public Policy, 2, Greenwich: JAI
Press, Inc., 41-78.

King, K.W., L.N. Reid, Y.S. Moon, and D.J. Ringold (1991),"Changes in the Visual Imagery of
Cigarette Ads,1954-1986," Journal ofPublic Policy and Marketing, 10(1), 63-80.

Ringold, D.J. and J.E. Calfee (1990),"What Can We Learn From the Informational Content of
Cigarette Advertising? A Reply and Further Analysis", Journal ofPublic Policy and Marketing, 9,
30-41.




                                                                                 Ex. A, Page 16 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC         Document 80-1        Filed 01/04/19      Page 17 of 23



Ford, G.T., D.J. Ringold, and M. Rogers (1990), "Tobacco in the Popular Press 1925-1960:
Preliminary Research" in Advances in Consumer Research, 17,Provo, UT: Association for
Consumer Research, 467-473.

Calfee, J.E. and D.J. Ringold (1990),"What Would Happen if Cigarette Advertising and Promotion
Were Banned?" in Advances in Consumer Research, 17, Provo, UT: Association for Consumer
Research, 474-479.

Ringold, D.J. and J.E. Calfee (1989),"The Informational Content of Cigarette Advertising: 1926-
1986," Journal ofPublic Policy and Marketing, 8, 1-23.

Miller, R.D. and D.J. Ringold (1989),"The Economic Theory ofInformation and Public Policy:
ReRegulation ofthe Air Transportation Market," in Proceedings 1989 AMA Summer Educators'
Conference, Chicago: American Marketing Association, 89-93.

Ringold, D.J.(1989), "Product Withdrawal and Psychological Reactance: A Laboratory
Experiment," in Proceedings ofthe Division of Consumer Psychology, American Psychological
Association, 1988 Annual Convention, David W.Schumann, ed., Washington, D.C.: American
Psychological Association, 102-107.

Ringold, D.J.(1988), "Consumer Response to Product Withdrawal: The Reformulation of Coca-
Cola," Psychology and Marketing, 5 (3), 189-210. Reprinted in Ronald Jay Cohen, editor, 65
Exercises in Psychological Testing and Assessment, a companion to the textbook Psychological
Testing and Assessment, Second Edition, New York: Mayfield Publishing (1992).

Calfee, J.E. and D.J. Ringold (1988),"Consumer Skepticism and Advertising Regulation: What Do
the Polls Show?" in Advances in Consumer Research, 15, Provo, UT: Association for Consumer
Research, 244-248.

Ringold, D.J.(1987),"A Selective History of Cigarette Advertising: Preliminary Perspectives," in
American Council of Consumer Interests Annual Conference Proceedings, Vicki Hampton, ed.,
Colombia, Mo: ACCI,20-27.

Ringold, D.J.(1987),"A Preliminary Investigation ofthe Information Content of Cigarette
Advertising: A Longitudinal Analysis," in Advances in Consumer Research, 14, Provo, UT:
Association for Consumer Research, 269-273.

Ringold, D.J. and P.N. Bloom (1985), "Adopter Incentives in Social Marketing: The Case of
Recycling," in Services Marketing in a Changing Environment, T.M. Bloch, et al., eds., Chicago:
American Marketing Association, 77-80.


Contract Research—Peer Reviewed and Published:

Ringold, D.J., J.P. Santell, and P.J. Schneider(2000),"ASHP National Survey ofPharmacy
Practice in Acute Care Settings: Dispensing and Administration-1999," American Journal of
Health-System Pharmacy,57(19), 1759-1775.




                                                                                 Ex. A, Page 17 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC         Document 80-1       Filed 01/04/19      Page 18 of 23


Ringold, D.J., J.P. Sante11, P.J. Schneider, and S. Arenberg(1999)," ASHP National Survey of
Pharmacy Practice in Acute Care Settings: Prescribing and Transcribing-1998," American
Journal of Health-System Pharmacy,56(2), 142-157.


Contract Research Published:

Ringold, D.J., T.M.P. Olson, and L. Leete(2003),"Managing Medicaid Take-Up. CHIP and
Medicaid Outreach: Strategies, Efforts, and Evaluation," Nelson A. Rockefeller Institute of
Government, Federalism Research Group.


Invited Publications:

Ringold, D.J.(2011),"Important Contributions Are...Timeless not Timely," in Legends in
Marketing: Shelby D. Hunt, Volume 1, Volume Editor Paul Busch, Series Editor Jagdish N. Sheth,
Los Angeles: Sage, 202-206.

Maltz, E.N., D.J. Ringold, and F. Thompson (2008),"Assessing Corporate Social Initiatives: A
Tough-minded, But Sympathetic, Approach to Corporate Social Responsibility," FSR forum,
Corporate Social Responsibility, June, 20-25.

Ringold, D.J.(2006),"Three Current Best Sellers and One Really Good Book," Journal of Public
Policy and Marketing, 25 (1), 127-130.


Work In Progress:

Hastak, M., A. Mitra, and D.J. Ringold (2018),"Do Consumers View the Nutrition Facts Panel
When Making Healthfulness Assessments? Antecedents and Consequences," revise and
resubmit at the Journal ofPublic Policy and Marketing.

Ringold, Debra Jones,"Enduring Consumer Beliefs about Advertising and the Press: Implications
for Earning Media," data collection complete, writing underway, to be submitted to Journal of
Advertising, spring 2019.


Selected Presentations:

Marketing and Public Policy Conference,"Questioning Our 'Assumptions About Consumers,
Regulation, and Scientific Debate': Implications for the Work We Do," Summer 2015 (invited),
published abstract.

Marketing and Public Policy Conference,"Corporate Societal Marketing: A Different View,"
Summer 2004(peer reviewed), published abstract.

AMA Summer Educators Conference,"JPPM and the Reemergence ofPublic Policy: Substantive
and Publication Insights From the Editor and Award Winning Authors," Summer 2003 (invited).



                                                                                Ex. A, Page 18 of 23
                                          Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC          Document 80-1       Filed 01/04/19      Page 19 of 23


Marketing and Public Policy Conference,"Political and Civic Participation: Hypotheses
Developed During a Campaign for the State Legislature," Summer 2001 (invited).

Marketing and Public Policy Conference,"Campaign Finance Refoiin: Views of a Participant
Observer," Summer 2000(invited).

Marketing and Public Policy Conference,"Exploring the Effects ofPolitical Action and the Desire
to Reform Campaign Finance," Summer 1999(invited), published abstract.

Marketing and Public Policy Conference,"The Effects of Health Claims on Consumer
Interpretation ofFDA-Mandated Nutrition Disclosures: A Mall-Intercept Study," Spring 1997
(peer reviewed).

Marketing and Public Policy Conference,"Examining Alternative Explanations for Health Claim
Changes Associated with Regulation: The Consumer Interest Hypothesis," Spring 1996(peer
reviewed).

American Marketing Association Marketing and Society Mini-Conference,"Can the Educationally
Disadvantaged Interpret Nutrition Information in the Presence of a Health Claim?" Fall 1995
(invited).

Marketing and Public Policy Conference, "...The Search for Objective, Intersubjectively Verifiable
Knowledge...," Spring 1995 (peer reviewed).

Association for Consumer Research Conference,"Can Educationally Disadvantaged Consumers
Interpret Nutrition Information in the Presence of a Health Claim? Preliminary Results," Fall 1994
(peer reviewed).

Federal Trade Commission, Bureau of Economics,"The Effects of Health Claims on Consumer
Judgements About the Healthfulness of Food: A Laboratory Experiment," Summer 1993 (invited).

Federal Trade Commission, Bureau of Economics,"Enduring Consumer Beliefs About, and
Responses to Advertising," Summer 1992(invited).

Federal Trade Commission, Bureau of Economics,"The Information Content of Margarine and Oil
Advertising: 1950-1989," Summer 1992(invited).

The Federal Trade Commission,"Perceived Age and Attractiveness of Models in Cigarette
Advertising," Spring 1991 (invited).


SELECTED HONORS

JELD-WEN Professor of Free Enterprise, May 2008 to present

Faculty Mentor, Marketing and Society Doctoral Consortium, Villanova University, 2008

Administrator ofthe Year, Willamette University, 2005



                                                                                 Ex. A, Page 19 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC         Document 80-1        Filed 01/04/19      Page 20 of 23




Thomas C. Kinnear/Journal ofPublic Policy and Marketing Award for the article(with Janis K.
Pappalardo)"Regulating Commercial Speech in a Dynamic Environment: Forty Years of
Margarine and Oil Advertising Before the NLEA." The article was chosen by a vote ofthe
members ofthe Editorial Board for its significant contribution to the discipline, 2004

Faculty Mentor, Marketing and Society Doctoral Consortium, University of Utah, 2004

Corvallis Area Chamber of Commerce, Volunteer ofthe Year Award,2002

United Methodist Award for Exemplary Teaching and Community Service, Willamette University,
2002

Kenneth H. Cooley Memorial Award for Outstanding Volunteer Service and Dedicated Community
Leadership, United Way of Benton County, 2002

Faculty Mentor, Marketing and Society Doctoral Consortium, Federal Trade Commission,2000

Resident Faculty, Marketing and Society Doctoral Consortium, Notre Dame University, 1999

Jerry E. Hudson Distinguished Teaching Award, Willamette University, 1997

Session Chair and Presenter, 1995 Doctoral Symposium on Marketing and Public Policy, Georgia
State University

Finalist, Thomas C. Kinnear/Journal ofPublic Policy and Marketing Award for the article(with
John E. Calfee)"The Infouiiational Content of Cigarette Advertising: 1926-1986." The article was
chosen by a vote ofthe members ofthe Editorial Board for its significant contribution to the
discipline, 1993

Dean James Chair for Distinguished Teaching, Robert G. Merrick School of Business, University
of Baltimore, 1991

Finalist, Dean James Chair for Distinguished Teaching, Merrick School of Business, University of
Baltimore,1990, 1992-93

Black and Decker Research Award Nominee, Robert G. Merrick School of Business, University of
Baltimore, 1990-93

Fellow, Center for Marketing Policy Research, The American University, Washington, D.C. 1988
to present

Kogod College of Business Administration Nominee for University Teaching Award, The
American University, 1987

Nash Outstanding Doctoral Student Award, College of Business and Management, University of
Maryland,1985

American Marketing Association Doctoral Consortium Fellow, College of Business and

                                                                                 Ex. A, Page 20 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC          Document 80-1         Filed 01/04/19    Page 21 of 23



Management, University of Maryland,1984

"Top Teachers" Award, College of Business and Management, University of Maryland,1983,1984

Beta Gamma Sigma; Alpha Kappa Psi (Faculty)

Mortar Board

SELECTED UNIVERSITY SERVICE

Chair, AGSM Personnel Committee, 2006

Willamette University Institutional Review Board, 1994-99

AGSM Dean's Search Committee Member, 1998

Chair, AGSM Curriculum Committee, 1997-98

AGSM Faculty Representative to the Board of Trustees 1995-97

Willamette University Board ofTrustees Academic Affairs Committee, 1994-95

Advisor, AGSM chapter ofthe American Marketing Association, 1994-2004

Chair, RGMSB Promotion and Tenure Committee, 1993-94

Member, RGMSB Promotion and Tenure Committee, 1992-93

Chair, RGMSB Teaching Committee, 1991-92

University of Baltimore Academic Policy Committee, 1990-92

Chair, RGMSB Master of Business Administration Committee, 1990-91

Advisor, RGMSB chapter ofthe American Marketing Association, 1988-94

Advisor, KCBA chapter ofthe American Marketing Association, 1985-87


SELECTED COMMUNITY SERVICE

Board of Directors, Portland Business Alliance, 2015 to present

Board of Directors, Greenlight Greater Portland, 2009-10

U.S. Census Advisory Committee, 2007-09

Board of Directors, United Way of Benton County, 2000-06; Board Chair, 2005-06




                                                                                 Ex. A, Page 21 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC         Document 80-1        Filed 01/04/19      Page 22 of 23



Board of Directors, OSU Federal Credit Union, Corvallis, Oregon, 2001-05

Board of Trustees, Linn-Benton Community College Foundation, 2001-04

Board of Directors, Corvallis Caring Place Nonprofit Assisted Living Facility, Corvallis, Oregon,
1999-2002

Board of Directors, Family Building Blocks Relief Nursery, Salem, Oregon, 1997-2000

Site Council Representative, Wilson Elementary School, Corvallis, Oregon, 1997-99

President, Parent Teacher Association, Wilson Elementary School, Corvallis, Oregon, 1996-97,
1998-99

Budget Committee, Corvallis School District 509J Board of Directors, Corvallis, Oregon, 1995-
2001

Member, Board of Directors, The Aidan Montessori School, Washington, D.C., 1989-90, 1992-93

President, Board of Directors, The Aidan Montessori School, Washington, D.C., 1990-91


SELECTED PROFESSIONAL SERVICE

Continuous Improvement Review Conu-nittee, Association for the Advancement of Colleges and
Schools of Business—International, 2015 to 2017

Accreditation Site Visitor, Association for the Advancement of Colleges and Schools of
Business—International, 2011 to present

Commission on Peer Review and Accreditation, National Association of Schools ofPublic Affairs
and Administration, 2013-16

Executive Council, National Association of Schools of Public Affairs and Administration, 2010-13;
Finance Conunittee ofthe Council, 2011-13

Board of Directors, American Marketing Association, 2000-03, 2004-08; Finance Committee of
the Board, 2002-08, Secretary-Treasurer, 2004-05, Chair-elect 2005-06, Chairperson ofthe Board,
2006-07

Board of Trustees, American Marketing Association Foundation, 2003-06

Vice President of Teaching and Information Dissemination ofthe American Marketing Association
Academic Council, Elect 1997-98, Served 1998-99

Chair, Board of Directors, Marketing and Society Special Interest Group, American Marketing
Association, 1996-97

Member, Board of Directors, Marketing and Society Special Interest Group, American Marketing


                                                                                 Ex. A, Page 22 of 23
                                           Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
      Case 6:17-cv-00448-MC         Document 80-1       Filed 01/04/19      Page 23 of 23



Association, 1994-2000

Associate Editor, Journal ofPublic Policy and Marketing, 2006-09

Editorial Board Member,Journal ofPublic Policy and Marketing, 1991 to present

Editorial Board Member,Journal of Advertising, 1997-2004, 2015 to present

Editorial Board Member, Journal of Consumer Affairs, 2018 to present

Ad Hoc Reviewer, Journal of Marketing, Psychology and Marketing, Journal of Consumer Affairs,
Journal of Consumer Policy, Journal ofthe Academy of Marketing Science, 1991 to present

Track Chair, AMA Summer Educators Conference, 1999, 2004
Co-Chair/Chair, AMA Marketing and Society Special Interest Group Mini-Conferences, 1995,
1997, 1998

Program Committee and Reviewer, Marketing and Public Policy Conferences, 1991-93, 1995-
2002, 2004-08

Chair, Marketing and Public Policy Conference, Guest Editor, Journal of Public Policy and
Marketing, 1994

Reviewer/Discussant/Session Chair: Academy of Marketing Science Conferences,
American Marketing Association Services Marketing Conferences, American Marketing
Association Summer Educators' Conferences, American Marketing Association Winter Educators'
Conferences, Association of Consumer Research Conferences, and American Psychological
Association Conferences, 1986 to present

Local Arrangements Chair, American Psychological Association, Division 23, National
Conference, Washington, D.C., 1986


PROFESSIONAL AFFILIATIONS

American Academy of Advertising

American Marketing Association

Association for Consumer Research




                                                                                Ex. A, Page 23 of 23
                                          Decl. of Debra J. Ringold, Ph.D. in Support of Reply Memo
